Citation Nr: 0102702	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


REMAND

The veteran contends that he currently suffers from left knee 
and back conditions as a result of two injuries he sustained 
in service.  Therefore, service connection for left knee and 
back conditions have been sought. 

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Certain 
chronic diseases such as arthritis may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000). 

A review of the record discloses that additional development 
is needed with respect to each of these claims prior to 
adjudication by the Board.  A recent amendment to 38 U.S.C.A. 
§ 5107 (West 1991) provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
The provisions of the act apply to all claims filed on or 
after its date of enactment, November 27, 2000.  VAOPGCPREC 
11-2000 (November 27, 2000).  

The Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.  The new 
amendment thus eliminates the requirement that a claim be 
well grounded before VA's duty to assist is triggered.  Id.  
In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for left knee and back conditions.

Initially, in the October 1999 notice of disagreement, the 
veteran's representative had requested a hearing before a 
local Hearing Officer.  Such a hearing was never scheduled 
and there is no indication that the veteran had withdrawn 
this request.  It is therefore determined that the RO should 
ascertain whether or not the veteran still wishes to appear 
before a local Hearing Officer.

The veteran's service medical records show that he was 
treated for left knee problems on several occasions.  An 
August 1944 entry noted a three month history of left knee 
pain after playing football.  Objectively, excess anterior 
and posterior mobility of the left knee was observed.  A 
December 1944 entry noted his continued complaints of left 
knee pain, with no objective evidence of swelling or 
abnormality.  The November 1945 separation examination report 
noted that left knee pain continued; however, no objective 
findings were reported.  

The veteran was afforded a VA general medical examination in 
June 1999.  At that time, he said he first injured his left 
knee after falling off a plane he was in the process of 
refueling.  He also reported low back pain.  Physical 
examination of the left knee and back revealed no significant 
findings.  X-ray examination of the left knee, however, 
showed minimal osteoarthritic changes and small spur 
formation of the patella.  X-rays also revealed 
osteoarthritic changes of the lumbosacral spine, narrowing of 
intervertebral spaces, and minimal spondylolisthesis of L4 
over L5.  Based on these findings, the diagnoses were (1) 
minimal osteoarthritis of the left knee; (2) osteoarthritis 
and degenerative disc disease of the lumbar spine; and (3) 
minimal spondylolisthesis of L5 over S1.

The Board points out that the examiner did not comment on the 
etiology of the veteran's left knee and back conditions.  As 
such, taking into account the recent medical findings and in 
light of the recent amendment concerning the duty to assist, 
the veteran should be afforded an appropriate VA examination 
to determine whether his left knee and back conditions began 
in service as he has contended.  In addition, the RO is 
requested to review the entire claims file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and etiology of his 
left knee and back conditions.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file and completion of 
the examination, the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's currently diagnosed left knee 
and back conditions are related to 
service.  All pertinent clinical findings 
and the rationale for all opinions 
expressed should be reported and set 
forth in a typewritten report. 

2.  The RO should contact the veteran and 
ascertain whether or not he still wishes 
to appear for a hearing before a Hearing 
Officer at the RO.  If so, such a hearing 
should be scheduled.  If the hearing is 
no longer desired, the RO should request 
that the veteran so state for the record, 
in writing.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO also is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claims of entitlement to 
service connection for left knee and back 
conditions.  If either benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




